Appeal by the defendant, as limited by her motion, from four sentences of the County Court, Orange County (Paño Z. Patsalos, J.), all imposed August 27, 1991, the sentences being two concurrent indeterminate terms of lVs to 4 years imprisonment to run consecutively to two concurrent indeterminate terms of 1 to 3 years imprisonment, upon her convictions of criminal possession of a controlled substance in the fifth degree under Indictment No. 90-00257, attempted criminal possession of a controlled substance in the fifth degree under Superior Court Information No. 90-00320, and bail jumping in the second degree (two counts; one count as to Indictment No. 90-00607 and one count as to Indictment No. 90-00608), respectively, after pleas of guilty.
Ordered that the sentences are affirmed.
We note that a "Legal Date Computation” from Bedford Hills Correctional Facility incorrectly states that the appellant’s "minimum term” is 3 Vs years and "maximum term” is 10 years. In fact, she was sentenced to two concurrent indeterminate terms of lVá to 4 years imprisonment to run consecu*1007tively to two concurrent indeterminate terms of 1 to 3 years imprisonment. Thus, her aggregate minimum term is 2 Vs years and the aggregate maximum term is 7 years, a sentence which we find is entirely appropriate. Mangano, P. J., Bracken, Rosenblatt, Miller and Ritter, JJ., concur.